 
Dear Joe:


This letter serves to confirm our agreement regarding the reassignment of your
duties with Colfax Corporation (the "Company"). The Company has requested and
you have agreed to be reassigned as Senior Vice President, Strategic Marketing
and Business Development reporting to me and with the duties we have discussed
for a term of up to nine months (the "Reassignment"). Your principal place of
business shall remain in Richmond, VA.


The Reassignment constitutes "Good Reason" pursuant to Section 10.6 of your
Executive Employment Agreement between you and the Company dated April 22,
2008 (the "Employment Agreement"). You have informed the Company that you have
agreed to the Reassignment and do not desire to resign from the Company as
provided in the Employment Agreement.


Notwithstanding (i) anything to the contrary set forth in the Employment
Agreement and (ii) your agreement to the Reassignment, the Company hereby agrees
that you shall have Good Reason to effect a Good Reason termination in
accordance with Section 1.1 (d) of the Executive Agreement upon completion of
the term of the Reassignment. .


This Letter is governed by and is to be construed, administered, and enforced in
accordance with the laws of the Commonwealth of Virginia, without regard to
conflicts of law principles.


Sincerely,


/s/ William Roller
Executive Vice President


William Roller


I hereby agree and acknowledge the terms of this Letter.


/s/ Joe Niemann
Joe Niemann
Date: 12-17-2010
 
 
 

--------------------------------------------------------------------------------

 

 